Citation Nr: 1313338	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent rating, effective March 8, 2006.  

In December 2007, the Veteran expressed disagreement with the effective date assigned for the award of service connection for PTSD.  In November 2010, the Board remanded the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, noting that no action had been taken following the Veteran's timely disagreement in December 2007.  In May 2012, the VA Appeals Management Center (AMC) granted the Veteran an earlier effective date of November 22, 2004 for the grant of service connection for PTSD.  The Veteran did not perfect an appeal as to this decision, and the matter of an earlier effective date for service connection for PTSD is accordingly no longer before the Board.

This case is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim for an initial disability rating in excess of 30 percent for PTSD is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2010, the Board remanded the Veteran's claim, in part, to obtain medical records from the Detroit Vet Center (DVC).  Specifically, the Board's second remand directive, in pertinent part, instructed the AMC to take the following action:

. . . obtain complete and current treatment records for the Veteran from the Detroit Vet Center, dated from February 2009 . . . for treatment for any psychiatric disorder, to include PTSD and depressive disorder.

Accordingly, in February 2011, the AMC requested that the DVC provide it with treatment records dated from February 2009 to the present.  In March 2011, a licensed master social worker from the DVC presented a letter as "verification of the participation of [the Veteran] in therapy" and noted that the Veteran was first seen on September 18, 2006 for treatment.  The letter noted that the Veteran was scheduled for ongoing group therapy and generally characterized the nature of the Veteran's psychiatric condition and prognosis.  This letter was re-sent in August 2011.  While this letter characterized the nature of the Veteran's condition and his treatment, the Veteran's treatment records from the DVC themselves were not provided, nor did the DVC indicate that such records were unavailable.  The AMC made no further attempts to obtain full copies of the Veteran's treatment records from the DVC.  Accordingly, on remand, the AMC must make additional attempts to obtain full psychiatric treatment records from the DVC.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete and current treatment records for the Veteran from the Detroit VAMC, pertaining to treatment for any psychiatric disorder, to include PTSD and depressive disorder, dated from November 2012 to the present.

2.  With any assistance needed from the Veteran, obtain complete and current treatment records for the Veteran from the DVC, dated from February 2009 to the present.  Letters simply characterizing the nature of the Veteran's treatment (such as those that VA received in March 2011 and August 2011) are insufficient responses to this request.  Instead, the Veteran's full treatment records from the DVC should be provided.  If full treatment records are not available, this should be explicitly noted in the record.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).



